United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0771
Issued: August 9, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On February 21, 2017 appellant filed a timely appeal from a February 8, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed
as number 17-0771.
On April 7, 2004 appellant, then a 42-year-old mail processor, filed an occupational disease
claim (Form CA-2) alleging that her repetitive employment duties caused numbness and tingling
in her hands and elbows. By decision dated May 14, 2004, OWCP accepted the claim for bilateral
carpal tunnel syndrome under this master File, No. xxxxxx674. It subsequently expanded the
claim to include bilateral lesion of the ulnar nerve. Appellant underwent a cubital tunnel release
and on July 5, 2005 appellant accepted an April 27, 2005 modified job offer as a mail processor.1

1

The record indicates that appellant had a prior claim with an October 17, 2001 date of injury which was accepted
for bilateral carpal tunnel syndrome under OWCP File No. xxxxxx739. OWCP authorized right carpal tunnel surgery
on February 25, 2002 and left carpal tunnel surgery on April 22, 2002. On March 15, 2006 OWCP combined File
Nos. xxxxxx739 and xxxxxx674, with the latter number as the master file. OWCP File No. xxxxxx674 has also been
combined with a number of other claim files including a resolved right shoulder and upper arm strain/sprain under
OWCP File No. xxxxxx841, and a September 21, 2012 occupational disease claim OWCP File No. xxxxxx659,
accepted for right carpal tunnel syndrome and right trigger finger. Under OWCP File No. xxxxxx659 appellant
underwent an approved right trigger thumb release and was released to limited-duty work in June 2013. She returned
to part-time limited duty in September 2013.

On July 31, 2014 OWCP accepted appellant’s claim for left trigger thumb under File No.
xxxxxx674. On September 11, 2014 appellant underwent a left trigger finger release and was
provided appropriate benefits. She returned to part-time limited-duty work on October 29, 2014.
On October 29, 2014 appellant accepted a part-time limited-duty assignment as an
expedition clerk. She worked for two hours per day from October 29, 2014 through
January 28, 2015.
In a November 26, 2014 medical report, Dr. Leo Raisis, a Board-certified orthopedic
surgeon, reported that appellant had restrictions with regard to repetitive use of her upper
extremities which included repetitive gripping, pushing or pulling, and use of the arms at shoulder
level or above. He reported that she could lift 5 to 10 pounds continuously and up to 20 pounds
intermittently. Appellant could also do one to two hours of simple grasping and ﬁne manipulation
per day. Dr. Raisis noted that appellant complained of pain when driving a car for a long time due
to her upper extremity conditions.
On January 29, 2015 appellant filed a claim for a recurrence of disability (Form CA2a)
under the instant claim, No. xxxxxx674, reporting that the employing establishment informed her
that there was no available work within her restrictions.
Appellant provided a January 20, 2015 office note from Dr. Raisis who reported that she
could drive up to 15 miles per day for work purposes.
On February 23, 2015 OWCP requested clarification from the employing establishment as
to whether they could no longer accommodate the appellant at working two hours per day.
The employing establishment responded advising that appellant provided a limitation that
stated that she could not drive more than 15 miles per day for work, but that she lived more than
15 miles from her assigned duty station. It noted that her modified-duty job was available for two
hours per day which did not entail any driving.
Appellant was referred to Dr. Robert F. Draper, a Board-certified orthopedic surgeon, for
a second opinion examination and opinion on her work-related injuries and disability. In a
March 23, 2015 report, Dr. Draper reported that appellant could drive for a total of one hour each
way, to and from work.
By decision dated March 30, 2015, OWCP denied appellant’s recurrence claim, finding
that the medical evidence of record was insufficient to establish a recurrence of disability
commencing January 29, 2015 due to a material change/worsening of her accepted work-related
conditions. It noted that the weight of the medical evidence rested with Dr. Draper who reported
that she could drive up to an hour each way to and from work.
On April 13, 2015 appellant requested review of the written record before an OWCP
hearing representative. By decision dated September 25, 2015, an OWCP hearing representative
affirmed the March 30, 2015 decision finding that appellant failed to establish a recurrence of
disability beginning January 29, 2015 due to a material change/worsening of her accepted workrelated injuries.

2

On June 27, 2016 appellant appealed the September 25, 2015 OWCP decision to the Board.
In an order issued December 20, 2016, the Board set aside OWCP’s September 25, 2015 decision
finding that the decision was never received by appellant as it was returned to OWCP as
undeliverable, and never resent or reissued in a timely manner.2 The Board remanded the case for
OWCP to issue a proper de novo decision.
Following OWCP’s September 25, 2015 decision, the record contained various medical
documents discussing appellant’s treatment, disability, and work restrictions.
By decision dated February 8, 2017, an OWCP hearing representative affirmed the
March 30, 2015 decision, finding that appellant failed to establish a recurrence of disability
beginning January 29, 2015 due to a material change/worsening of her accepted work-related
injuries.
Having reviewed the case record submitted by OWCP, the Board finds that this case is not
in posture for a decision. The Board notes that OWCP failed to follow the Board’s instructions on
remand as the February 8, 2017 decision issued was not a de novo decision. Rather, the February 8,
2017 decision was an exact replica of the previously issued September 25, 2015 decision. The
only change made was the date the decision was issued. The decision failed to discuss the evidence
that was submitted to OWCP following the September 25, 2015 decision.
Section 8124(a) of FECA provides: OWCP shall determine and make a finding of fact and
make an award for or against payment of compensation.3 Its regulations at section 10.126 of Title
20 of the Code of Federal Regulations provide: The decision of the Director of OWCP shall
contain findings of fact and a statement of reasons.4 Moreover, OWCP’s procedure manual
provides: The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it.5
The February 8, 2017 OWCP decision failed to provide any findings related to the evidence
received after the September 25, 2015 decision. As the Board’s decisions are final as to the subject
matter appealed, it is crucial that all evidence relevant to the subject matter of the claim which was
properly submitted to OWCP prior to the time of issuance of its final decision be reviewed and
addressed by OWCP.6 Because OWCP did not consider this additional evidence, the Board cannot
review such evidence for the first time on appeal.7

2

Order Remanding Case, Docket No. 16-1412 (issued December 20, 2016).

3

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

4
20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-0956 (issued April 15, 2010).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

6

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB 439 (1994)
(applying Couch where OWCP did not consider a medical report received on the date of its decision).
7

20 C.F.R. § 501.2(c).

3

Thus, the Board finds that this case is not in posture for a decision. Consequently, the case
will be remanded for OWCP to issue a de novo decision as previously ordered by the Board.8
Following this and such other development as deemed necessary, OWCP shall issue an appropriate
de novo decision.
IT IS HEREBY ORDERED THAT the February 8, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order.
Issued: August 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

Kenneth W. Yansick, Docket No. 80-0664 (issued May 22, 1980).

4

